Name: Council Regulation (EEC) No 351/79 of 5 February 1979 concerning the addition of alcohol to products in the wine sector
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology
 Date Published: nan

 Avis juridique important|31979R0351Council Regulation (EEC) No 351/79 of 5 February 1979 concerning the addition of alcohol to products in the wine sector Official Journal L 054 , 05/03/1979 P. 0090 - 0092 Greek special edition: Chapter 03 Volume 24 P. 0191 Spanish special edition: Chapter 03 Volume 15 P. 0231 Portuguese special edition Chapter 03 Volume 15 P. 0231 COUNCIL REGULATION (EEC) No 351/79 of 5 February 1979 concerning the addition of alcohol to products in the wine sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), and in particular Article 42 (2) thereof, Having regard to the proposal from the Commission (2), Whereas, pursuant to Article 42 (1) of Regulation (EEC) No 337/79, the addition of alcohol to the products listed in Article 1 (2) of that Regulation is prohibited, with the exception of wines fortified for distillation and liqueur wines ; whereas Article 42 (2), however, permits derogations from this prohibition; Whereas the possibility of adding alcohol to table wines and to quality wines produced in specified regions should be provided for where they are exported to third countries, either to take account of consumer habits in those countries, or to prevent climatic conditions or transport from affecting the quality of the exported wines ; whereas the non-European areas of Member States are in the same situation as the third countries in question ; whereas this possibility should therefore be extended to consignments of these products to those areas ; whereas, however, to enforce the prohibition on the addition of alcohol, the sale of these products should be forbidden in the European areas of the Member States ; whereas, to simplify control, re-dispatching to the European areas of Member States should be prohibited; Whereas it is also necessary to authorize the addition of alcohol in the form of an expedition liqueur to sparkling wines and, under certain conditions, to semi-sparkling wines; Whereas it appears advisable to provide for the addition of alcohol to grape must imported from third countries so as to establish a practice comparable to that for Community grape must; Whereas the preparation of certain products falling within heading No 22.06 and subheading 22.07 B II of the Common Customs Tariff requires the addition of alcohol to some of the products listed in Article 1 (2) of Regulation (EEC) No 337/79 ; whereas such preparation is significant enough to justify derogation from the prohibition on the addition of alcohol; Whereas, in order to prevent fraud, in all cases the nature of the alcohol which may be added should be specified and in certain cases the permissible limits for the addition of alcohol should be fixed; Whereas the measures concerning semi-sparkling wines and products falling within heading No 22.06 of the Common Customs Tariff should be of a temporary nature, pending the adoption of provisions supplementing or harmonizing the definitions of those products ; whereas such measures should therefore be laid down for a limited period ; whereas authorization for the addition of alcohol to grape musts imported from third countries might, if granted systematically and without restriction, disturb the market in Community grape must ; whereas the consequences of such authorization should therefore be examined at the end of an experimental period ; whereas, to that end, it appeared justified to restrict this period to 31 December 1979, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 42 (1) of Regulation (EEC) No 337/79, alcohol may, under the conditions laid down in this Regulation, be added to the following products: 1. table wines and quality wines psr, where climatic conditions or consumer habits necessitate an addition of alcohol and where they are exported to third countries or dispatched to the non-European areas of Member States, on condition that in this latter case they are not re-dispatched to the European areas of Member States; 2. (a) sparkling wines in the form of an expedition liqueur, (1)See page 1 of this Official Journal. (2)OJ No C 276, 20.11.1978, p. 1. (b) semi-sparkling wines in the form of an expedition liqueur and provided that this method is traditional and permitted under the laws in force in the producer Member States; 3. (a) grape must produced in the Community, derived exclusively from vine varieties referred to in Article 30 of Regulation (EEC) No 337/79 and having a natural alcoholic strength by volume of not less than 8 75 % vol, (b) grape must in fermentation produced in the Community, derived exclusively from vine varieties referred to in Article 30 of Regulation (EEC) No 337/79 and having at least the minimum natural alcoholic strength by volume fixed for the wine-growing zone where the grapes were harvested, (c) imported grape must having a natural alcoholic strength by volume of not less than 8 75 % vol, (d) table wines, (e) quality wines psr, (f) in certain cases liqueur wines, whether or not imported, (g) imported wines fulfilling the requirements of Article 50 (1) of Regulation (EEC) No 337/79, intended for the preparation of products falling within heading No 22.06 of the Common Customs Tariff; 4. concentrated grape must to be used in the manufacture of products falling within subheading 22.07 B II of the Common Customs Tariff. Article 2 1. The alcohol added to the products listed in Article 1 (1) and (2) must be either neutral alcohol of vinous origin having an actual alcoholic strength by volume of not less than 95 % vol or an unrectified product derived from the distillation of wine and having an actual alcoholic strength by volume of not less than 52 % vol and not more than 80 % vol. However, in the case of sparkling wines and semi-sparkling wines, "esprit de Cognac" complying with the laws in force in the producer Member State may be added. 2. The alcohol added to the products listed in Article 1 (3) and (4) must be ethyl alcohol of agricultural origin. Article 3 1. The quantities of alcohol added may not: (a) increase the total alcoholic strength by volume of the products specified in Article 1 (1) by more than 2 % vol; (b) increase the total alcoholic strength by volume of the products specified in Article 1 (2) by more than 0 75 % vol. 2. The products referred to in Article 1 (3) (a) and (c) may not, after the addition of alcohol, have an actual alcoholic strength by volume of less than 15 % vol or more than 22 % vol. 3. Member States may impose more stringent restrictions on the addition of alcohol to quality wines psr, or even prohibit it altogether. Article 4 The following shall be applicable until 31 December 1979: - Article 1 (2) (b) and (3), - the second subparagraph of Article 2 (1), in so far as it refers to the products specified in Article 1 (2) (b), - Article 2 (2), in so far as it refers to the products specified in Article 1 (3). Article 5 1. Council Regulation (EEC) No 1876/74 of 15 July 1974 concerning the addition of alcohol to products in the wine sector (1), as last amended by Regulation (EEC) No 3044/78 (2), is hereby repealed. 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. References to the Articles of the repealed Regulation shall be read in accordance with the table of equivalence set out in the Annex. Article 6 This Regulation shall enter into force on 2 April 1979. (1)OJ No L 198, 20.7.1974, p. 1. (2)OJ No L 361, 23.12.1978, p. 10. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1979. For the Council The President P. MEHAIGNERIE ANNEX TABLE OF EQUIVALENCE >PIC FILE= "T0015661">